Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2022 has been entered.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 8-11, 15-16, 19, 22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
                Claim 1 is directed to a method, thus meeting the Step 1 criterion of falling within one of the four statutory categories of invention. Claim 1 does the abstract concept of a commercial interaction – i.e. advertising/marketing activities or behaviors, business relations/sales activities, which has been 
a previous location of the particular facility, visited by the user terminal previously to the current location, based on the measured time being shorter than a first reference time period or the estimated time period being shorter than a second reference time period/selecting at least one VOC item from among preset VOC items about the current location of the particular facility, based on the measured time period being equal to or longer than the first reference time period or the estimated time period being equal to or longer than the second reference time period/transmitting the generated VOC item to the user terminal based on the determination that the user terminal does not currently move, and not transmitting the generated VOC item to the user terminal based on determination that the user terminal currently moves/based on the determination that the user terminal made a first visit to the previous location or the current location, selecting a first VoC item related to the previous location or the current location firstly visited by the user terminal/based on determination that the user terminal made a repeated visit to the previous location or the current location, selecting a second VoC item to the previous location or the current location repeatedly visited by the user terminal, the second VoC item being a modified version of the first VoC item based on a user’s previous answer to the first VoC item. 
This judicial exception is not integrated into a practical application.  Claim 1 includes the additional element of a user terminal (that includes a sensor), a camera, and collecting data from the user terminal sensor (receiving first sensing information related to a location of the user terminal, the first sensing information being collected from at least one of …sensor provided in the user terminal or provided at a particular facility/determining whether the user terminal currently moves based on second sensing information, the second sensing information being collected from at least one of a…sensor, included in the user terminal, or a camera provided at the particular facility). The user terminal and the camera represent generic computing elements. Data collection/gathering represents insignificant extra-solution activity, see MPEP 2106.05(g).  The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because as noted above, the additional elements of a user terminal/camera represent generic computing elements. They are recited at a high level of generality. Generic computers do not amount to significantly more than the abstract idea. Data collection/gathering via a device sensor represents insignificant extra-solution activity- i.e. at the effective filing date of the invention, collecting data via a device sensor represents a well-known and commonly used means of gathering device data.   The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not include additional elements that are sufficient to amount to 
Independent claim 8 is directed to a method, thus meeting the Step 1 eligibility criterion. Claim 8 does recite the abstract concept of a commercial interaction – i.e. advertising/marketing activities or behaviors, business relations/sales activities, which has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: transmitting user information and sensing information/based on the sensing information indicating that the user terminal is not in motion, receiving a VOC item for surveying a service satisfaction with a particular location, which is generated based on the user and sensing information, displaying the VOC icon and upon selection of the VOC icon displaying the received VOC icon/transmitting a user answer for the VOC item when the user answer is input/measuring a current location of a particular facility based on the first sensing information/obtaining a measured time period in which the user terminal stays at the current location or an estimated time period that the user terminal is expected to stay at the current location/selecting the VOC item from among preset VOC items based on the measured time or the estimated time period/selecting the VOC item comprises: selecting the VOC item from among preset VOC items about a previous location of the particular facility, visited by the user terminal previously to the current location, based on the measured time being shorter than a first reference time period or the estimated time period being shorter than a second reference time period/selecting the VOC item from among preset VOC items about the current location of the particular facility, based on the measured time period being equal to or longer than the first reference time period or the estimated time period being equal to or longer than the second reference time period/ based on the determination that the user terminal made a first visit to the previous location or the current location, selecting a first VoC item related to the 
Independent claim 10 is directed to a server that comprises similar limitations to those of Claim 1, thus meeting the Step 1 eligibility criterion. Claim 10 does recite the same abstract idea as Claim 1.  The claim performs the claimed limitations using only generic components of a networked computer system. Therefore, the claim is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claim is not patent eligible. 
Independent claim 15 is directed to a terminal that comprises similar limitations to those of Claim 8, thus meeting the Step 1 eligibility criterion. Claim 15 does recite the same abstract idea as Claim 8.  The claim performs the claimed limitations using only generic components of a networked computer system. Therefore, the claim is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 8. The claim is not patent eligible. 
Remaining dependent claims 2, 9, 11, 16, 19, 22 further narrow the abstract ideas of the independent claims. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  


The prior art of record does not teach neither singly nor in combination the limitations of claims 1-2, 8-11, 15-16, 19, 22.

Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

					it is possible to provide the VOC item based on the user information and the sensing information related to the location of the user terminal, which improves the user experience by providing only relevant VoC item to the user
	Examiner notes that providing a customer survey, i.e. VOC (voice of customer, which is described in the Applicant’s Spec. as “a customer survey”), based on user/location information, represents a business practice/goal, not another technology/technical field. Thus, optimizing the practice of providing customer surveys to provide only relevant surveys, represents a business practice optimization, not an improvement to another technology/technical field. The Applicant’s Spec. further describes the claimed invention as seeking to, at best, optimize a business practice/goal:  “it is possible to collect a Voice of Customer (VoC)” , based on “user’s location or user’s moving path information”, and “based on an estimated time that a user will stay at a current location and the user has stayed at the current location.”	There is no technical support/technical evidence in the Applicant’s Specification that the instant claimed invention, when implemented, improves the functioning of the computing device itself, or that it improves another technology/technical field.

					by providing only relevant VoC item, the claimed invention reduces traffic on the network, thereby improving efficiency in network traffic management. This aspect is further improved by the claimed feature of “based on determination…selecting a second VoC item…the second VoC item being a modified version of the first VoC item based on a user’s previous answer to the first VoC item.”
	Examiner notes that providing a customer survey, i.e. VOC (voice of customer, which is described in the Applicant’s Spec. as “a customer survey”), based on user/location information, as well as modifying survey content based on certain criteria/selecting and presenting the modified survey content, represents a business practice/goal, not another technology/technical field. Thus, optimizing this practice relates to a business practice optimization, not an improvement to another technology/technical field. Applicant’s Spec. describes the advantage of the claimed invention as seeking to, at best, optimize a business practice/goal: “it is possible to collect a Voice of Customer (VoC)” , based on “user’s location or user’s moving path information”, and “based on an estimated time that a user will stay at a current location and the user has stayed at the current location”. The claimed invention, when implemented, seeks to “efficiently collect VoC”. 	There is no technical evidence/technical support in the Applicant’s Spec. that the claimed invention, when implemented, improves the performance of the computing network.	There is no technical support/technical evidence in the Applicant’s Specification that the instant claimed invention, when implemented, improves the functioning of the computing device itself, or that it improves another technology/technical field.

					The Spec., para 5-6, includes a discussion of the technical problem in the related art
					The Spec. provides sufficient technical support/technical evidence that the claimed invention improves the functioning of the computing device itself. or another technology/technical field.
					The unconventional technical solution is expressed in the claim – selecting at least VoC item on a measured time period in which the user terminal stays at the current location or an estimated time period that the user terminal is expected to stay at the current location, and further based on whether the user terminal made a first visit or a repeat visit to the previous location or the current location , and further based on whether the user terminal currently moves or does not currently move.
	Examiner notes that providing a customer survey, i.e. VOC (voice of customer, which is described in the Applicant’s Spec. as “a customer survey”), based on user/location information, as well as selecting a survey content item based on certain criteria (including a measured time period in which the user terminal stays at the current location or an estimated time period that the user terminal is expected to stay at the current location, and further based on whether the user terminal made a first visit or a repeat visit to the previous location or the current location , and further based on whether the user terminal currently moves or does not currently move) represents a business practice/goal, not another technology/technical field. Thus, optimizing this practice relates to a business practice optimization, not an improvement to another technology/technical field. Applicant’s Spec. describes the advantage of the claimed invention as seeking to, at best, optimize a business practice/goal: “it is possible to collect a Voice of Customer (VoC)” , based on “user’s location or user’s moving path information”, and “based on an estimated time that a user will stay at a current location and the user has stayed at the current location”. The claimed invention, when implemented, seeks to “efficiently collect VoC”. 	There is no technical evidence/technical support in the Applicant’s Spec., including paras 5-7, that the claimed invention, when implemented, improves the performance of the computing network; paras 5-7 of the Spec. describe a business practice/goal optimization: “The VOC is a major tool for acquiring competitiveness and expanding market dominance by increasing service quality and maximizing marketing effectiveness”, “it is required to solve the disadvantages and problems of a customer survey through GCCs and to efficiently collect VoC”.	There is no technical support/technical evidence in the Applicant’s Specification that the instant claimed invention, when implemented, 
				
					claims are not directed to any fundamental economic practice. Claims describe a new and useful way of monitoring a location and motion of a user terminal and providing more relevant and accurate information with higher probability of promptly receiving a related user input. A particular working apparatus and method that are tangible enough to provide such benefits to users is not an abstract idea.
	Examiner notes that the claimed invention does recite and abstract idea, as noted in the previous Office action as well as the Office Action above. Examiner further notes that the additional elements that are used to implement the claimed invention do not represent, alone or in combination, significantly more than the abstract idea itself, nor do they integrate the judicial exception into a practical application, as noted in the previous Office Action and also in the Office Action above. 

					Unnecessary resources waste may be prevented by not transmitting the VoC item at the time when the user terminal currently moves and therefore the user cannot submit an answer to the VoC item. This also reduces traffic on the network, thereby improving efficiency in network traffic management.
	Examiner notes that providing a customer survey, i.e. VOC (voice of customer, which is described in the Applicant’s Spec. as “a customer survey”), based on criteria including user/location information, represents a business practice/goal, not another technology/technical field. Thus, optimizing the practice of providing customer surveys to provide only relevant surveys, represents a business practice optimization, not an improvement to another technology/technical field. Applicant’s Spec. describes the advantage of the claimed invention as seeking to, at best, optimize a business 

					Claimed invention is similar to USPTO Example 46, Claim 3, and thus is directed to patent-eligible subject matter
					The manager of the particular facility/location that provides a service to the user of the user terminal does not need any longer to manually track the location of the user and select the relevant VoC item to the user, thereby permitting to devote more time to care and efficiently manage the facility.
	In response, Examiner notes that USPTO Example 46, Claim 3, and the instant claimed invention, have different fact patterns, and therefore the two are not analogous.	In Example 46, Claim 3, it was concluded that the claimed invention recites an abstract concept (i.e. mental process); it was further concluded that the additional elements add a meaningful limitation, which integrates the judicial exception, such that the claim is not directed to a judicial exception. The claim was thus deemed to be eligible. 	Contrary to Example 46, Claim 3, as noted in the Office Action above, the additional elements of the instant claimed invention do not add meaningful limitation(s) that integrate the judicial exception into a practical application. As per MPEP 2106.05(e), the term meaningful limitations “has been used by the courts even before Alice and Mayo in various contexts to describe additional elements 
					
					Claimed invention improves a computer or other technology/technical field, and integrate the judicial exception into a  practical application.
					Elements of the claims apply the solution of the application in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05.
	Examiner notes that, as per MPEP 2106.05(e), meaningful limitations represent “additional elements that provide an inventive concept to the claim as a whole”. Meaningful limitations “amount to significantly more than the judicial exception”, or “integrate a judicial exception into a practical application”. As noted above in the Office Action as well as the previous Office Action, the additional elements of the claimed invention do not, alone or in combination, represent significantly more than the abstract idea itself, nor do they integrate the judicial exception into a practical application. Examiner respectfully disagrees that the additional elements of the claimed invention integrate the judicial exception into a practical application, by improving a computer or other technology/technical field. 
This judicial exception is not integrated into a practical application.  Claim 1 includes the additional element of a user terminal (that includes a sensor), a camera, and collecting data from the user terminal sensor (receiving first sensing information related to a location of the user terminal, the first sensing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
2/21/2022